     Case 2:18-cv-07879-JFW-JEM Document 14 Filed 05/15/19 Page 1 of 2 Page ID #:48




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd., Suite 205
3     Paramount, CA 90723
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     JULIANA ASANTE O’NEAL
6                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7                              WESTERN DIVISION
8

9     JULIANA ASANTE O’NEAL,                   )   Case No. 2:18-cv-7879-JFW (JEMx)
                                               )
10                                             )   VOLUNTARY DISMISSAL OF A
                   Plaintiff;                  )   CASE PURSUANT TO FED. R.
11                                             )   CIV. P. 41(a)(1)(A)(i)
            v.                                 )
12                                             )
                                               )
13    CITIBANK, N.A.                           )
                                               )
14                                             )
                   Defendant.                  )
15                                             )
                                               )
16                                             )
                                               )
17

18
            PLEASE TAKE NOTICE that Plaintiff, JULIANA ASANTE O’NEAL,
19
      pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), gives notice that she voluntarily dismisses
20
      all claims in this action as to herself in her individual capacity with prejudice.
21
      Defendant Citibank, N.A. has neither answered Plaintiff’s Complaint, nor filed a
22
      motion for summary judgment. Accordingly, this matter may be dismissed with
23
      prejudice without an Order of the Court.
24

25




                                            DISMISSAL
                                               -1-
     Case 2:18-cv-07879-JFW-JEM Document 14 Filed 05/15/19 Page 2 of 2 Page ID #:49




1                                              RESPECTFULLY SUBMITTED,
2
       DATED: May 15, 2019                      WESTGATE LAW
3

4                                               By:/s/ Matthew A. Rosenthal
5                                                      Matthew A. Rosenthal
                                                       Attorney for Plaintiff,
6                                                      JULIANA ASANTE O’NEAL
7

8

9

10

11                            CERTIFICATE OF SERVICE
12      I hereby certify that on May 15, 2019, I filed the forgoing document with the
13    Clerk of the Court using the CM/ECF System. Notice of said filing was served via
14    e-mail transmission to the following:
15                Andrew Moritz
                  Citibank, N.A.
16                14000 Citicards Way
                  Jacksonville, FL 32259
17                Andrew.moritz@citi.com
18
                                               By:/s/ Matthew A. Rosenthal
19                                                    Matthew A. Rosenthal
20

21

22

23

24

25




                                              DISMISSAL
                                                 -2-
